DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,729,564. Although the claims at issue are not identical, they are not patentably distinct from each other because the more narrowly written claims of US Patent No. 10,729,564 fully anticipate the claims of the current application.
Claim 1 of the current application corresponds to claim 1 of US Patent No. 10,729,564.
Claim 2 of the current application corresponds to claim 1 of US Patent No. 10,729,564.
Claim 3 of the current application corresponds to claim 2 of US Patent No. 10,729,564.
Claim 4 of the current application corresponds to claim 17 of US Patent No. 10,729,564.
Claim 5 of the current application corresponds to claim 3 of US Patent No. 10,729,564.
Claim 6 of the current application corresponds to claim 4 of US Patent No. 10,729,564.
Claim 7 of the current application corresponds to claim 5 of US Patent No. 10,729,564.
Claim 8 of the current application corresponds to claim 6 of US Patent No. 10,729,564.
Claim 9 of the current application corresponds to claim 7 of US Patent No. 10,729,564.
Claim 10 of the current application corresponds to claim 14 of US Patent No. 10,729,564.
Claim 11 of the current application corresponds to claim 13 of US Patent No. 10,729,564.
Claim 12 of the current application corresponds to claim 15 of US Patent No. 10,729,564.
Claim 13 of the current application corresponds to claim 16 of US Patent No. 10,729,564.
Claim 14 of the current application corresponds to claim 8 of US Patent No. 10,729,564.
Claim 15 of the current application corresponds to claim 9 of US Patent No. 10,729,564.
Claim 16 of the current application corresponds to claim 10 of US Patent No. 10,729,564.
Claim 17 of the current application corresponds to claim 11 of US Patent No. 10,729,564.
Claim 18 of the current application corresponds to claim 12 of US Patent No. 10,729,564.
Claim 19 of the current application corresponds to claim 1 of US Patent No. 10,729,564.
Claim 20 of the current application corresponds to claim 1 of US Patent No. 10,729,564.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Askin III et al. (US Pub No. 2011/0237921) and Strother et al. (US pub No. 2008/0132974).
Regarding claims 1 and 19, Askin teaches sensor system, comprising: an implantable component (See abstract), comprising:
an electrode array disposed on a plurality of sensing leads, each sensing lead comprising a plurality of electrodes coupled to the implantable component and configured to receive a plurality of biopotential signals (See abstract, [0019] [0024], [0032], and [0047]); and
a housing, comprising: a wireless power receiver configured to wirelessly receive electrical power (See abstract, [0050], and [0055]);
an analog-to-digital converter configured to generate a digital representation of the plurality of biopotential signals (See abstract, Fig. 10B 1035, [0022], and [0051]); and
a wireless data transmitter configured to transmit the digital representation of the plurality of biopotential signals (See [0050] and [0053]);
wherein at least one of the plurality of sensing leads is flexible (See abstract, [0032], Fig. 12, [0047], and [0060]).
Askin does not explicitly teach may be independently positioned within a muscle group with respect to at least one other of the plurality of sensing leads.
Strother teaches electrodes independently positioned within a muscle group with respect to at least one other of the plurality of sensing leads (See Fig. 1, [0054], [0081], and [0084] which teach surgical placement of multiple electrodes.  Fig.1 shows electrodes placed independent of each other.).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Askin’s device to include Strother’s electrodes for “reliable and easy replacement of the lead/electrode” (See Strother [0133]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 16, Askin teaches the housing is hermetically sealed (See [0022]).
Regarding claim 17, Askin the housing comprises a plurality of anchor points configured to anchor the housing to adjacent tissue (See [0030]).
Regarding claim 18, Askin the plurality of biopotential signals comprise myoelectric signals (See [0024]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Askin and Strother as applied to claim 1 above, and further in view of Finneran et al. (US Pat No. 8,032,210).
Regarding claim 14, Askin does not teach each of the plurality of biopotential signals comprise a representation of a difference between a reference electrode in the electrode array and any other electrode in the electrode array.
Finneran teaches the plurality of biopotential signals comprise a representation of a difference between a reference electrode in the electrode array and any other electrode in the electrode array (See Col. 13, lines 39-52).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Askin’s device to include Finneran’s teachings for accurate measurements. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 15, Askin does not teach two of the plurality of biopotential signals from two electrodes in the electrode array are combined to generate a virtual pair.
Finneran teaches two of the plurality of biopotential signals from two electrodes in the electrode array are combined to generate a virtual pair (See Col. 18, lines 32-49).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683